Citation Nr: 1215608
Decision Date: 05/01/12	Archive Date: 05/24/12

DOCKET NO. 09-15 399	   DATE MAY 01 2012

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Whether new and material evidence has been received with respect to a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

REPRESENTATION 

Appellant represented by:   Mark R. Lippman, Attorney at Law

ATTORNEY FOR THE BOARD 

M. Peters, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied reopening a claim of entitlement to service connection for PTSD. The Veteran timely appealed that decision.

This case was initially before the Board in July 2010, at which time the Board denied reopening the Veteran's claim of service connection for PTSD. The Veteran timely appealed that Board denial to the United States Court of Appeals for Veterans Claims (Court). During the pendency of that appeal, the Veteran and the Secretary for the Department of Veterans Affairs (Secretary) jointly agreed to vacate the July 2010 Board decision and to remand the case back to the Board for the reasons contained in the Joint Motion for Remand (JMR). The Court issued a May 2011 Court order which vacated and remanded the case back to the Board; the case has been returned to the Board at this time in compliance with that Court order.

The instant decision finds that new and material evidence has been received and the underlying service connection claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

1. The August 2006 rating decision, which denied service connection for PTSD, is final.

2. The evidence received since the August 2006 rating decision is neither cumulative nor redundant, relates to unestablished facts necessary to substantiate the claim of service connection for PTSD, and raises a reasonable possibility of substantiating the claim.

-2-

CONCLUSION OF LAW

New and material evidence has been received, and the claim of entitlement to service connection for PTSD, is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

As the instant decision reopens the claim of service connection for PTSD, and remands for additional development, no further discussion of VCAA compliance of that issue is required at this time.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file. Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). Evidence of continuity of symptomatology from the time of

-3-

service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303(b) (2011). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability. See Hickson v. West, 12 Vet. App. 247,253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 U.S.C.A § 1154(b); 38 C.F.R. § 3.304(f)(2) (2011).

Additionally, the evidentiary standard outlined in 38 C.F.R. § 3.304(f)(3) for establishing in-service stressors in claims for PTSD was recently relaxed, adding to the types of claims VA will accept through credible lay testimony alone. The new regulations provide that if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or

-4-

a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. See 38 C.F.R. § 3.304(f)(3) (2011).

"Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. Id.

If, however, the Veteran did not serve in combat, or if the claimed stressor is not related to combat or the fear of hostile military activity, there must be independent evidence to corroborate the Veteran's statement as to the occurrence of the claimed stressor. See Doran v. Brown, 6 Vet. App. 283, 288-89 (1994). The Veteran's testimony alone cannot establish the occurrence of a non-combat stressor. See Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). Furthermore, an opinion by a medical health professional based on post-service examination of the Veteran cannot be used to establish the occurrence of a stressor. See Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996).

Regarding claims to reopen, a Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104 (West 2002); 38 C.F.R. § 20.1100(a) (2011). If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim. 38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

-5-

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened. See Hickson v. West, 12 Vet. App. 247, 251 (1999). For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible. Justus v. Principi, 3 Vet. App. 510, 513(1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2011). However, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

Service connection for PTSD was denied in an August 2006 rating decision and such denial was communicated to the Veteran in an August 2006 notification letter. No other evidence was added to the record (or was constructively in VA's possession) until his claim to reopen was received in September 2007outside of the one year period following the issuance of the August 2006 rating decision. Thus, the Board finds that no new and material evidence was received within the appellate period following the August 2006 rating decision. See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010). Incidentally, the Board also notes that no new official department records were associated with the claims file since the August 2006 rating decision. See 38 C.F.R. § 3.156(c).

Moreover, the Veteran was appropriately notified of the August 2006 rating decision, and no notice of disagreement was received within one year of such notification. Accordingly, that rating decision is considered final. See 38 U.S.C.A.

-6-

§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011). Therefore, new and material evidence is required to reopen the claim, regardless of how the RO characterized the issue. See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156; Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The August 2006 rating decision denied the Veteran's claim of service connection for PTSD chiefly on the basis of the lack of a verified in-service stressor, though the Veteran also lacked a diagnosis of PTSD at that time.

A private psychiatric examination from May 2007 was received in September 2007 with the Veteran's claim to reopen; Dr. H.J., the private examiner, diagnosed the Veteran with PTSD in that examination and related that diagnosis to combat experiences in Vietnam, as well as to a post-service motor vehicle accident. Such combat experiences included being shot at by the enemya bullet purportedly missed his head by a "few millimeters"and witnessing people die around him, particularly on Hill 875, while he was in LZ English, according to other statements made by the Veteran, particularly in November 2007.

Given the revised regulations relaxing the lay evidence standards for corroboration of an in-service stressor due to fear of hostile military activity, the Veteran's statements and the May 2007 private examination constitute new and material evidence in this case, as they directly relate to whether the Veteran may have experienced fear of hostile military activity during his service in the Republic of Vietnam. Moreover, such evidence contributes to a more complete picture of the circumstances surrounding the origin of his disability, and as such it is not merely redundant of the record at the time of the last final denial. Finally, this evidence raises a reasonable possibility of substantiating the Veteran's PTSD claim. As such, the requirements under 38 C.F.R. § 3.156(a) have been met and the claim is reopened. In reaching this determination, the benefit of the doubt doctrine has been appropriately applied. See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 21A F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

-7-

ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened, and to that extent only is the appeal granted.

REMAND

As noted by the JMR, a remand is necessary in order to attempt to corroborate whether the Veteran's unit173rd Airborneever engaged in combat on Hill 875 during the period of the Veteran's service in the Republic of Vietnam, from April 17, 1968, to April 16, 1969 (the JMR mistakenly indicates is service with the 173rd Airborne as occurring from April 1967 to April 1968).

Incidentally, the Board notes that the Battle of Dak To, to which the Joint Motion for Remand refers to, occurred in November 1967, prior to the Veteran's service in the Republic of Vietnam. Thus, the Board will decline to seek corroboration as to whether the Veteran participated in that event, as he obviously did not.

Moreover, despite the revised regulations pertaining to fear of hostile military activity, the Board finds that an examination need only be provided if combat participation is corroborated. Indeed, in this case, the Veteran's statements regarding fear of hostile activity relate directly to combat. They are not otherwise consistent with the circumstances of his service, as required under 38 C.F.R. § 3.303(f)(3).

Ongoing private and VA treatment records should also be obtained. See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

-8-

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify any VA or private treatment that he may have had for his claimed psychiatric disorder since discharge from service and which is not already of record. After securing the necessary release forms, attempt to obtain and associate those identified private treatment records with the claims file. If those identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be so notified so that he can make an attempt to obtain those records on his own behalf.

2. Attempt to corroborate, through official sources, whether the Veteran's unitthe 173rd Airborneever served in combat against the enemy on Hill 875 during the Veteran's period of service in the Republic of Vietnam, from April 17, 1968, to April 16, 1969.

3. The RO should again ask the Veteran to provide additional information regarding any combat he may have been engaged in with the 173rd Airborne during his period of service, to include places and dates of such combat. He should also be asked to provide the names of people from his unit and the approximate dates of their deaths that he witnessed. If such information cannot be obtained, such should be noted in the claims file in another formal finding of unavailability.

4. If combat participation is corroborated, or if the Veteran otherwise submits evidence of fear of hostile military activity that the RO deems to be consistent with the circumstances of his service, then schedule a

-9-

VA psychiatric examination to determine whether any current psychiatric disorder is related to service. The claims file must be made available to and be reviewed by the examiner in conjunction with the examination. All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found; the examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. §4.125.

Following review of the claims file and examination of the Veteran, the examiner should opine whether the Veteran's diagnosed PTSD, or any other diagnosed psychiatric disorder, more likely, less likely, or at least as likely as not due to military service, to include service in the Republic of Vietnam. The examiner is to specifically discuss whether the Veteran's PTSD is due to any fear of hostile military activity.

The examiner should additionally discuss Dr. J.H.'s May 2007 private examination and the findings therein, particularly the finding that such PTSD may be related to a post-service motor vehicle accident.

All opinions must be accompanied by a clear rationale. If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

-10-

5. Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for PTSD. If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).

ERIC S. LEGOFF
Veterans Law Judge, Board of Veterans' Appeals

-11-




